UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31523 IXIA (Exact name of Registrant as specified in its charter) California 95-4635982 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26601 West Agoura Road, Calabasas, CA 91302 (Address of principal executive offices, including zip code) (818) 871-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X ] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock (Class of Common Stock) (Outstanding at November 03, 2014) IXIA TABLE OF CONTENTS Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2014 and 2013 2 Condensed Consolidated Statements of Comprehensive (Loss) Incomefor the three and nine months ended September 30, 2014 and 2013 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 5. Other Information 39 Item 6. Exhibits 39 SIGNATURES 39 i PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements (unaudited) IXIA Condensed Consolidated Balance Sheets (in thousands) (unaudited) September 30, December31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments in marketable securities Accounts receivable, net of allowances of $742 and $840 as of September 30, 2014 and December 31, 2013, respectively Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other Deferred revenues Total current liabilities Deferred revenues Other liabilities Convertible senior notes Total liabilities Commitments and contingencies (Note 12) Shareholders’ equity: Common stock, without par value; 200,000 shares authorized at September 30, 2014 and December 31, 2013; 78,107 and 76,849 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 IXIA Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three months ended Nine monthsended September 30, September30, Revenues: Products $ Services Total revenues Costs and operating expenses:(1) Cost of revenues – products (2) Cost of revenues – services Research and development Sales and marketing General and administrative Amortization of intangible assets Acquisition and other related Restructuring — 58 Total costs and operating expenses (Loss) income from operations ) ) Interest income and other, net ) Interest expense ) (Loss) income before income taxes ) ) Income tax (benefit) expense ) ) Net (loss) income $ ) $ $ ) $ (Loss) earnings per share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted (1) Stock-based compensation included in: Cost of revenues - products $ 81 $ $ $ Cost of revenues - services 31 49 82 Research and development Sales and marketing General and administrative Cost of revenues – products excludes amortization of intangible assets related to purchased technologies of $6.4million and $22.5 million for the three and nine months ended September 30, 2014, respectively, and $6.4 million and $19.4 million for the three and nine months ended September 30, 2013, respectively, whichare included in Amortization of intangible assets. The accompanying notes are an integral part of these condensed consolidated financial statements. 2 IXIA Condensed Consolidated Statements of Comprehensive (Loss) Income (in thousands) (unaudited) Threemonths ended Nine months ended September 30, September 30, Net (loss) income $ ) $ $ ) $ Unrealized gain (loss) on investments, net of tax ) ) 22 ) Foreign currency translation adjustment ) 32 ) ) Other comprehensive loss ) Comprehensive (loss) income $ ) $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 IXIA Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine months ended September 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Realized gain on available-for-sale securities ) ) Stock-based compensation Deferred income taxes ) Tax benefit from stock option transactions - Excess tax benefits from stock-based compensation - ) Amortization of deferred issuance costs - Amortization of investment premiums ) - Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable, net Inventories ) ) Prepaid expenses and other current assets ) ) Other assets Accounts payable ) Accrued expenses and other ) ) Deferred revenues Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of available-for-sale securities ) ) Proceeds from available-for-sale securities Purchases of other intangible assets ) ) Proceeds from purchase price adjustments related to previous acquisitions Payments in connection with acquisitions, net of cash acquired ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options Cash paid for shares withheld for taxes ) - Excess tax benefits from stock-based compensation - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing activities: Purchased and unpaid property and equipment $ $ Transfers of inventory to property and equipment $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Business Ixia was incorporated on May 27, 1997 as a California corporation. We are a leading provider of converged Internet Protocol (IP) network test and network visibility solutions. Equipment manufacturers, service providers, enterprises, and government agencies use our solutions to design, verify, and monitor a broad range of Ethernet, Wi-Fi, 3G and 4G/LTE equipment and networks. Our product solutions consist of our hardware platforms, such as our chassis, interface cards and appliances, software application tools, and services, including our warranty and maintenance offerings and professional services. We operated within one business segment during the periods presented in the accompanying condensed consolidated financial statements. 2. Basis of Presentation, Significant Accounting Policiesand Recent Accounting Pronouncements Basis of Presentation The accompanying condensed consolidated financial statements as of September 30, 2014 and for the three and nine months ended September 30, 2014 and 2013, are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair statement of our financial position, operating results, and cash flows for the interim periods presented. Certain retrospective adjustments were made to the prior period consolidated balance sheet that was reported in our Annual Report on Form 10-K for the year ended December 31, 2013, as filed with the Securities and Exchange Commission (the “SEC”) on June 23, 2014 (the “2013 Form 10-K”). These retrospective adjustments were measurement period purchase accounting adjustments related to our purchase of Net Optics, Inc. (“Net Optics”). See Note 3 for additional information. The results of operations for the three and nine months ended September 30, 2014 presented are not necessarily indicative of results to be expected for the full year ending December 31, 2014 or any other future period. These condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the SEC. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. The condensed consolidated balance sheet as of December 31, 2013 has been derived from our audited consolidated financial statements included in our 2013 Form 10-K (before the retrospective measurement period purchase accounting adjustments described in Note 3), but does not include all disclosures required by GAAP. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our 2013 Form 10-K . Significant Accounting Policies The Company’s significant accounting policies are set forth in Note 1 to the Form 10-K for the year ended December 31, 2013; however, in the current quarter the Company expanded its disclosure pertaining to the Company’s revenue recognition policies, specifically related to the Company’s determination of vendor specific objective evidence of fair value as follows: Vendor specific objective evidence (“VSOE”) of fair value typically only exists for the Company’s technical support, warranty and software maintenance services (“Support”). VSOE of fair value is established using the bell-shaped curve approach for a subgroup when a substantial majority (generally greater than 75%) of the transactions are priced within a reasonably narrow range (generally plus or minus 15% from the list price, which approximates the median). On a regular basis, the Company separately sells Support upon the expiration of the initial contractual periods included in an initial sales arrangement (“Support Renewals”). The population of Support Renewals is used in the bell-shaped curve approach to establish VSOE of fair value of Support and consists of actual sales prices charged to customers for Support Renewals and includes only Support Renewals sold separately on a stand-alone basis. The Company reviews these standalone sales of its Support Renewals for VSOE of fair value of its Support on a quarterly basis (“VSOE Analysis”). The Company’s pricing for Support Renewal transactions is generally based on a percentage of the Company’s list price for the product for which the Support Renewal is being purchased. When pricing conditions vary significantly, the Company further stratifies the population of stand-alone sales of its Support Renewals based on Support Renewal pricing conditions and separately analyzes these subgroups of Support Renewal transactions. The Company’s Support Renewal pricing conditions consist of the underlying product type, product family, customer type and the geographic region in which the sale is made. Recent Accounting Pronouncements In June 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standard Update (“ASU”) 2014-12, Accounting for Share-Based Payments When the Terms of an Award Provide that a Performance Target Could Be Achieved after the Requisite Service Period , which provides new guidance regarding share-based compensation. The new guidance clarified that share-based compensation performance targets that could be achieved after the requisite service period should be treated as a performance condition that affects vesting, rather than a condition that affects the grant-date fair value of the award. The standard will be effective for annual reporting periods beginning after December 15, 2015, including interim periods within that reporting period. Early adoption is permitted. We have not evaluated t he impact of the adoption of this accounting standard update on our consolidated financial statements. During May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers, which provides new guidance on the recognition of revenue and states that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The standard will be effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. Early adoption is not permitted. We have not evaluated the impact of the adoption of this accounting standard update on our consolidated financial statements. 5 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) In July 2013, the FASB issued changes to the presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. These changes require an entity to present an unrecognized tax benefit as a liability in the financial statements if (i)a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position, or (ii)the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset to settle any additional income taxes that would result from the disallowance of a tax position. Otherwise, an unrecognized tax benefit is required to be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward. Previously, there was diversity in practice as no explicit guidance existed. The effective date for this disclosure guidance is for fiscal years beginning after December15, 2013. T he adoption of this accounting standard update did not have a significant impact on our consolidated financial statements. 3.Acquisitions Net Optics, Inc. On December 5, 2013, we completed our acquisition of all of the outstanding shares of common stock and all other equity interestsof Net Optics. Net Optics is a leading provider of total application and network visibility solutions. With this acquisition, we have expanded our product portfolio, strengthened our service provider and enterprise customer base, and broadened our sales channel and partner programs. In addition, we expect to realize certain operational synergies and leverage Net Optics’ existing sales channels, partner relationships and assembled workforce, including its experienced product development team in Santa Clara, California and its global sales force. These factors, among others, contributed to a purchase price in excess of the estimated fair value of Net Optics’ net identifiable assets acquired (see summary of net assets below), and, as a result, we have recorded goodwill in connection with this transaction. The aggregate purchase price totals $187.7 million, and reflects certain post-closing adjustments, related to the final determination of the Net Optics’ closing working capital under the purchase agreement. However, the aggregate purchase price is still subject to a post-closing adjustment based on the final amount of the tax reimbursements to the sellers that will be determined upon the filing of certain pre-acquisition tax returns and any claims for indemnification that we may have. The acquisition was funded from our existing cash and sale of investments. Acquisition and other related costs, including integration activities, approximated $574 ,000 and $3.3 million for the three and nine months ended September 30, 2014, respectively. These acquisition and other related costs have been expensed as incurred and have been included within the Acquisition and other related line item on our condensed consolidated statements of operations included in this Quarterly Report on Form10-Q (this “Form10-Q”). During the first quarter of 2014, we reduced our aggregate purchase price for Net Optics from $193.8 million to $187.7 million due to a measurement period adjustment to finalize certain post-closing adjustments, including the net working capital calculation. The finalization of the net working capital calculation resulted in a decrease to the aggregate purchase price of $6.1 million and a corresponding reduction to goodwill. This adjustment was applied retrospectively to the acquisition date (i.e., December 5, 2013). Additionally, during the first quarter of 2014, a measurement period adjustment was recorded to finalize the previous purchase accounting estimates resulting from the update to the tax basis of certain intangible assets. This resulted in an increase to deferred tax assets of $26.9 million and a corresponding decrease to goodwill, which were retrospectively adjusted to the acquisition date (i.e., December 5, 2013) . These measurement period adjustments are reflected in the table below. 6 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) The following table summarizes the preliminary allocation of the purchase price to the estimated fair values of the assets acquired and liabilities assumed at the date of acquisition (in thousands): Cash and cash equivalents $ Accounts receivable Inventories Prepaid and other assets Fixed assets, Deferred tax asset Identifiable intangible assets Goodwill Total assets acquired Accounts payable, accrued expenses and other liabilities ) Deferred revenues ) Net assets acquired $ The identifiable intangible assets of $72.9 million consist of $50.0 million of acquired technology, $15.8 million of customer relationships and related service agreements, $3.7 million related to non-compete agreements, $3.0 million for the trade name, and $0.4 million of other identifiable intangible assets. The fair values of the identifiable intangible assets have been estimated using the income approach, which includes the discounted cash flow and relief-from-royalty methods. These intangible assets will be amortized using a straight-line method over their expected useful lives ranging from four months to seven years. The goodwill recorded in connection with this transaction is tax deductible for U.S. income tax purposes. Pro Forma and Post Acquisition Results The following table summarizes the unaudited pro forma total revenues and net income of the combined entities, including Ixia, had the acquisition of Net Optics occurred on January 1, 2013 (in thousands): Three MonthsEnded Nine MonthsEnded September 30, 2013 September 30, 2013 Total revenues $ $ Net income The pro forma combined results in the table above have been prepared for comparative purposes only and include acquisition-related adjustments for, among others items, reductions in revenues related to the estimated fair value adjustment to deferred revenues, certain acquisition related costs, amortization of identifiable intangible assets, and the related income tax effects of these adjustments. The pro forma combined results, as well as those of Net Optics included in our results subsequent to the acquisition date, do not purport to be indicative of the results of operations which would have resulted had the acquisition been effective at the beginning of the period noted above, or of the future results of operations of the combined entity . 4. Restructuring Costs During the three and nine months ended September 30, 2014, the Company recorded restructuring charges of $4.6 million and $8.7 million, respectively. During the three and nine months ended September 30, 2013, the Company recorded restructuring charges of zero and approximately $58,000, respectively. The Company’s restructuring charges include severance and other employee termination costs, lease termination costs and other related costs, which are reported in the Restructuring line item in our condensed consolidated statements of operations. The timing of associated cash payments depend upon the type of restructuring charge and can extend over multiple periods . 7 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) During the third quarter of 2012, our management approved, committed to, and initiated a plan to restructure our operations following our August 24, 2012 acquisition of BreakingPoint Systems, Inc. (“BreakingPoint Restructuring”). The BreakingPoint Restructuring included a net reduction in force of approximately 29 positions (primarily impacting our research and development team in Melbourne, Australia). We have recognized restructuring costs to date of $4.1 million, of which $2.7 million related to employee termination benefits consisting of severance and other related employee costs and $1.4 million related to facility and other costs . The BreakingPoint Restructuring was substantially completed during the fourth quarter of 2012, and no significant further charges are expected. During the fourth quarter of 2013, our management approved, committed to and initiated a plan to restructure our Test operations (“Test Restructuring”). The Test Restructuring included a net reduction in force of approximately 120 positions (primarily impacting our research and development team in Bangalore, India), which represented approximately 6.5% of our worldwide work force. We have recognized restructuring costs to date of $2.0 million which were primarily related to employee termination benefits consisting of severance and other employee related costs . The Test Restructuring was substantially completed during the fourth quarter of 2013, and no significant further charges are expected . During the first quarter of 2014, our management approved, committed to and initiated a plan to restructure our operations following our December 5, 2013 acquisition of Net Optics (“Net Optics Restructuring”). The Net Optics Restructuring included a net reduction in force of approximately 45 positions (primarily impacting our research and development team in Israel and Santa Clara, California), which represented approximately 2.3% of our worldwide work force. During 2014, we recognized total restructuring costs of $4.1 million, of which $2.6 million related to employee termination benefits consisting of severance and other related employee costs, $1.1 million related to costs required to terminate our lease in Israel, and approximately $320,000 for other related costs. The Net Optics Restructuring was substantially completed during the second quarter of 2014, and no significant further charges are expected . During the third quarter of 2014, our management approved, committed to and implemented a company-wide restructuring initiative (“2014 Corporate Restructuring”) to restructure our operations to better align the Company’s operating costs with its business opportunities. The restructuring includes a reduction in force of approximately 96 positions across multiple business functions, which represented approximately 5% of our worldwide work force. During 2014, we recognized total restructuring charges of $4.4 million, of which $4.1 million related to one-time expenses for employee termination benefits, approximately $272,000 for facility related charges in India and Romania, and approximately $30,000 for other related costs. The 2014 Corporate Restructuring is expected to be substantially completed during the fourth quarter of 2014. We expect to recognize additional facility-related costs during the fourth quarter of 2014 of approximately $1.0 million. Activities related to our restructuring plans are as follows (in thousands): BreakingPoint Test Net Optics 2014 Corporate Total Restructuring Restructuring Restructuring Restructuring Accrual at December 31, 2012 $ $ $ - $ - $ - Charges 51 - - Payments ) ) ) - - Non-cash items ) ) - - - Accrual at December 31, 2013 - - Charges - Payments ) Non-cash items 7 7 - - - Accrual at September 30, 2014 $ $ $ - $ $ At September 3 0, 2014, the remaining accrual related to our restructuring activities totaled $2.5 million and was included in Accrued expenses and other in our condensed consolidated balance sheets. The remaining accrual primarily relates to severance, other employee termination costs, and lease termination costs, which are anticipated to be fully paid by the second quarter of 2015 . 8 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) 5.Long Term Debt Convertible Senior Notes On December 7, 2010, we issued $200 million in aggregate principal amount of 3.00% Convertible Senior Notes due December 15, 2015 unless earlier repurchased or converted (the “Notes”). The unsecured Notes were offered and sold only to qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”). The Notes are governed by the terms of an indenture dated December 7, 2010 (the “Indenture”), which was filed with the SEC on December 8, 2010. The Notes bear interest at a rate of 3.00% per year, payable semiannually in arrears on June 15 and December 15 of each year, which payments began on June 15, 2011. We may in certain instances be required to pay additional interest if the Notes are not freely tradable by the holders thereof (other than our affiliates) beginning six months after the date of issuance and in connection with events of default, including events of default relating to our failure to comply with our reporting obligations to the trustee under the Indenture and to the SEC. After a default under the Indenture, if the trustee or the holders of at least 25% in aggregate principal amount of the Notes give us notice of, and direct us to cure, the default and the default is not cured within 60 days thereafter, then unless a waiver is obtained from the holders of more than 50% in aggregate principal amount of the Notes, an event of default will occur under the Indenture. Upon any such event of default, we may elect that for the first 180 days (or such lesser amount of time during which the event of default continues), the sole remedy be the payment of additional interest at an annual rate equal to 0.50%. In the event that such additional interest becomes payable because of our failure to timely file certain reports with the SEC and the trustee, the filing of such reports will cure the event of default and the interest rate will be reduced (so long as no other events of default then exist). If we elect to pay such additional interest and the event of default is not cured within the 180 -day period, or if we do not make such an election to pay additional interest when the event of default first occurs, the trustee or the holders of at least 25% in aggregate principal amount of the Notes may declare the Notes to be due and payable immediately. Amortization recorded to interest expense pertaining to deferred issuance costs for the three months ended September 30, 2014 and 2013 was $0.3 million and $0.3 million , respectively . Amortization recorded to interest expense pertaining to deferred issuance costs for the nine months ended September 30, 2014 and 2013 was $0.9 million and $0.9 million , respectively . The Notes are convertible at any time prior to the close of business on the third business day immediately preceding the maturity date at the holder’s option, into shares of our common stock at an initial conversion rate of 51.4536 shares per $1,000 principal amount of Notes, which represents an initial conversion price of approximately $19.43 per share. The conversion rate is subject to adjustment for certain events that occur prior to maturity, such as a change in control transaction as defined in the Indenture. We may not redeem the Notes prior to the maturity date. If a fundamental change (such as a change in control event or if our Common Stock ceases to be listed or quoted on any of the New York Stock Exchange, the Nasdaq Global Select Market or the Nasdaq Global Market or any of their respective successors) occurs prior to the maturity date, holders may require us to repurchase for cash all or part of their Notes at a repurchase price equal to 100% of the principal amount of the Notes to be repurchased, plus accrued and unpaid interest to, but excluding, the fundamental change repurchase date. The Indenture provides for customary events of default (subject in certain cases to grace and cure periods) including, without limitation, (i) the failure to pay amounts due under the Notes, (ii) the failure to deliver the shares of our Common Stock due upon conversion of any Note, (iii) our failure to comply with other agreements contained in the Indenture or in the Notes, (iv) payment defaults on, or acceleration of, other indebtedness, (v) the failure to pay certain judgments, and (vi) certain events of bankruptcy, insolvency or reorganization with respect to the Company. An event of default under the Indenture (other than an event of default related to certain events of bankruptcy, insolvency or reorganization) will allow either the trustee or the holders of at least 25% in aggregate principal amount of the then outstanding Notes to cause the acceleration of the Notes. An event of default related to certain events of bankruptcy, insolvency or reorganization with respect to the Company will automatically cause the acceleration of the Notes, subject to the Company’s right, as described above, to elect to pay additional interest as a sole remedy for a period of up to 180 days. 9 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) On July 16, 2014, the trustee provided us with notice that we were in default under the Indenture because we had not timely filed with the trustee the Company's Quarterly Report on Form 10-Q for the quarter ended March 31, 2014 (the “2014 First Quarter Form 10-Q”). In accordance with the terms of the Indenture, we had 60 days to cure such default. Such cure period expired on September 14, 2014, at which time the default became an event of default and gave the trustee and the holders of the Notes the right to exercise various remedies, including acceleration of the Notes. In accordance with the terms of the Indenture, by delivery of notice to the trustee, the paying agent and the holders of the Notes, we elected to pay additional interest at a rate equal to 0.50% as the sole remedy available to the holders of the Notes for the up to 180 day period commencing on September 14, 2014. We cured such default and the related event of default by filing the 2014 First Quarter Form 10-Q with the SEC on September 15, 2014. Such filing of the 2014 First Quarter Form 10-Q was, pursuant to the terms of the Indenture, also deemed a filing with the trustee, and we were thereafter no longer required to pay the additional interest on the Notes. On September 3, 2014, the trustee provided us with notice that we were in default under the Indenture because we had not timely filed with the trustee the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2014 (the “2014 Second Quarter Form 10-Q”). In accordance with the terms of the Indenture, we had 60 days to cure such default. We cured the default by filing the 2014 Second Quarter Form 10-Q with the SEC on September 15, 2014. Such filing was, pursuant to the terms of the Indenture, also deemed a filing with the trustee. Because we were delinquent in the filing of certain of our periodic financial reports with the SEC, from November 19, 2013 through September 14, 2014, we were not during such period in compliance with the listing rule of The NASDAQ Stock Market LLC (“Nasdaq”) that requires us to timely file such reports with the SEC. On May 2, 2014, the Listing Qualifications Department of Nasdaq notified us that, due to our delay in filing with the SEC our Quarterly Report on Form 10-Q for the quarter ended September 30, 2013 (the “2013 Third Quarter Form 10-Q”) and our 2013 Form 10-K, our common stock would be delisted unless we timely requested a hearing before a Nasdaq Hearings Panel (a “Panel”). On May 15, 2014, Nasdaq advised us that the delayed filing of our 2014 First Quarter Form 10-Q served as an additional basis for the delisting determination, and on August 19, 2014, Nasdaq advised us that our delayed filing of our 2014 Second Quarter Form 10-Q served as a further basis for the delisting determination. Upon receiving the May 2, 2014 notice from Nasdaq, we timely requested a hearing before a Panel, and the hearing was held on June 12, 2014. At the hearing, we presented a plan to regain compliance with the listing rule and requested an extension of time in which to do so. Thereafter, on June 23, 2014, we filed with the SEC certain delinquent reports that included our 2013 Third Quarter Form 10-Q and 2013 Form 10-K. On July 9, 2014, we received a letter from Nasdaq indicating that the Panel had determined to continue the listing of our common stock subject to the condition that, on or before September 12, 2014, we became current in our periodic filings with the SEC. The letter further indicated that we would also be required to demonstrate that we were in compliance with all other requirements for continued listing on The Nasdaq Stock Market. The Panel indicated that in the event we were unable to satisfy such conditions, our common stock would be delisted. On September 5, 2014, following our request that the Panel extend the September 12, 2014 date, we were notified that the Panel had extended our date to become current in our periodic filings with the SEC to November 13, 2014. On September 16, 2014, prior to the November 13, 2014 date specified by the Panel and following the filing of our 2014 First Quarter Form 10-Q and 2014 Second Quarter Form 10-Q with the SEC on September 15, 2014, Nasdaq confirmed to us that we had become current with respect to our periodic filing obligations with the SEC. As of September 30, 2014, the estimated fair value of our Notes was approximately $197.8 million. The fair value of the Notes was estimated using market prices of the Notes, which are based on Level 2 inputs (i.e. inputs, other than the quoted prices in active markets that are observable either directly or indirectly). 10 IXIA Notes to Condensed Consolidated Financial Statements (Unaudited) Senior Secured Revolving Credit Facility On December 21, 2012, we entered into a credit agreement (the “Credit Facility Agreement”) establishing a senior secured revolving credit facility (the “Credit Facility”) with certain institutional lenders and Bank of America, N.A., as administrative agent and lender, that provides for an aggregate loan amount of up to $150 million. As of the date of the filing of this Form 10-Q, no amounts are outstanding under the Credit Facility. As described below and due to our default under the Credit Facility Agreement, we are currently blocked from borrowing and obtaining letters of credit under the Credit Facility, and the Credit Facility Agreement is subject to termination. The Credit Facility Agreement provides for the Credit Facility to mature on December 21, 2016, except that the Credit Facility will mature on September 14, 2015 if beginning on June 15, 2015 we do not have available liquidity (domestic cash and investments, plus availability under the Credit Facility) of $25 million in excess of the amount required to repay our Notes of $200 million in full. If we satisfy this requirement between June 15, 2015 and September 14, 2015, but fail to do so after September 15, 2015 and prior to December 15, 2015, the maturity date is the date on which the requirement is no longer satisfied. The Credit Facility includes a sublimit of up to $25 million for the issuance of standby letters of credit and a swingline facility of up to $15 million, to be used, among other things, to fund our working capital needs, to fund capital expenditures and for other general corporate purposes (including acquisitions), stock repurchases and any partial refinancing of our Notes. We may from time to time request an increase to the Credit Facility by an amount of up to $50 million, which increase would be subject to the consent of the lender or lenders (if any) assuming the increased obligations. Borrowings under the Credit Facility bear interest at either (i) the base rate, which is equal to the highest of (a) the administrative agent’s prime rate, (b) the federal funds rate plus 0.50% and (c) the London Interbank Offered Rate (LIBOR) for a one month interest period plus 1.00% or (ii) LIBOR plus the applicable margin. The applicable margin ranges are from 1.75% to 2.25% for LIBOR loans and 0.75% to 1.25% for base rate loans, and depends on the Company’s total leverage ratio (as defined in the Credit Facility Agreement). Interest is payable quarterly. No amounts were drawn down under this Credit Facility as of September 30, 2014. Our obligations under the Credit Facility are guaranteed by Net Optics, Anue Systems, Inc., BreakingPoint Systems, Inc., Catapult Communications Corporation and VeriWave, Inc., all of which are wholly owned domestic subsidiaries of Ixia, by Net Optics IL, LLC, which is a wholly owned domestic subsidiary of Net Optics, and by any future domestic or foreign subsidiaries of Ixia or such guarantors, provided that no foreign subsidiary will be required to become a guarantor to the extent the guaranty would result in a material adverse tax consequence to the Company. The Credit Facility is secured by a first priority security interest in substantially all existing and after acquired tangible and intangible personal property of Ixia and of the guarantors and by the pledge by Ixia and by the guarantors of all outstanding equity securities of their respective domestic subsidiaries and 65% of the outstanding equity securities of directly owned foreign subsidiaries. The Credit Facility Agreement provides for customary events of default (subject to grace and cure periods in certain cases) including, without limitation, (a) failure to pay (with no grace period for the nonpayment of principal); (b) defaults under other documents executed and delivered in connection with the Credit Facility Agreement; (c) bankruptcy or the commencement of insolvency proceedings, including the appointment of a receiver; (d) changes of control; and (e) failure to perform or observe covenants contained in the Credit Facility Agreement or related documents. Upon the occurrence of an event of default, the principal and accrued interest under the Credit Facility then outstanding may be declared due and payable, the Credit Facility Agreement may under circumstances be terminated, and the administrative agent and the lenders may exercise all other available remedies. An event of default related to certain events of bankruptcy, insolvency or reorganization with respect to the Company will automatically cause the acceleration of payment of the unpaid principal and accrued interest on all outstanding loans. Amortization recorded to interest expense pertaining to deferred issuance for the three months ended September 30, 2014 and 2013 was $
